Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 3, 2006








Petition for Writ of
Mandamus Denied and Memorandum Opinion filed February 3, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00073-CV
____________
 
IN RE NEXTIRAONE, L.L.C., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On January 27, 2006, relator NextiraOne, L.L.C. filed
a petition for writ of mandamus in this Court. 
See Tex. Gov=t Code Ann. '22.221 (Vernon 2004); see  also  Tex.
R. App. P. 52.1.  Relator has failed to establish it is entitled to mandamus
relief.  See Tex. R. App. P. 52.3(j)(A); In re
Bledsoe, 41 S.W.3d 807, 811  (Tex.
App.CFort Worth 2001, orig. proceeding)
(concluding that mandamus relief may be based on oral ruling only if the ruling
is a Aclear, specific, and enforceable
order that is adequately shown by the record@). 
Accordingly, we deny relator=s petition for writ of mandamus.  
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed February 3, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman